DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed October 24, 2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-7 and 10-13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han, U.S. Patent Application Publication No. 2016/0121890.
	As to claims 1, 12 and 17, Han teaches a control arrangement, method and vehicle for adjusting a desired distance between two vehicles, the control arrangement comprising: 
a distance regulation system having a distance control device configured to adjust a first desired distance between a subject vehicle and a vehicle ahead depending 
a communication system configured to wirelessly send and receive a surroundings data signal, wherein the surroundings data signal contains surroundings information (see para. 24 and 26); 
an assistance control device configured to determine a second desired distance between the subject vehicle and the vehicle ahead and a second subject vehicle desired acceleration for adjusting the second desired distance depending on the surroundings information received from the communication system, wherein the distance control system comprises an ACC interface (see para. 59-62), 
wherein a first interface signal is transferred via the ACC interface to the distance regulation system, and wherein the first interface signal is formed depending on the surroundings information received from the communication system and the second desired distance determined by the assistance control device is adjusted by the distance regulation system taking into account the first interface signal (see para. 59-62 and 76-78 and 84);
wherein the second desired distance between the subject vehicle and the vehicle ahead and the second subject vehicle desired acceleration are determined by the assistance control device depending on subject vehicle information, wherein for this purpose the assistance control device is connected to a CAN bus of the subject vehicle which provides the subject vehicle information (see para. 46-51);
wherein a second interface signal is output via the ACC interface, wherein the second interface signal contains the subject vehicle information and the second 
As to claim 2, Han teaches the control arrangement as claimed in claim 1, wherein the assistance control device is connected for signal transmission to the ACC interface via an assistance data line for transmitting the second desired distance and the second subject vehicle desired acceleration as determined by the assistance control device to the ACC interface, so that the second desired distance and the second subject vehicle desired acceleration can be transferred to the distance control device by the first interface signal (see para. 59-62 and 76-78 and 84).
As to claim 3, Han teaches the control arrangement as claimed in claim 1, wherein the assistance control device is integrated into the distance regulation system and the assistance control device is connected via an assistance data line to the distance control device for signal transmission for transmitting the second desired distance and the second subject vehicle desired acceleration determined by the assistance control device to the distance control device, and wherein the ACC interface is connected to the assistance control device for signal transmission and the first interface signal contains the surroundings information received from the communication system (see para. 48-50, 59-62 and 76-78 and 84).
As to claim 4, Han teaches the control arrangement as claimed in claim 3, wherein the ACC interface is connected to the communication system via a communication data line for transmitting the surroundings information to the ACC interface (see para. 48-50, 59-62 and 76-78 and 84).

As to claim 6, Han teaches the control arrangement as claimed in claim 1, wherein the communication system provides wireless data communication for transmitting the surroundings data signal, and wherein the wireless data communication is formed by wireless V2V data communication between the vehicle and other vehicles in the vehicle surroundings and/or by wireless vehicle V2I data communication between the vehicle and infrastructure devices in the vehicle surroundings (see para. 45-51).
As to claim 7, Han teaches the control arrangement as claimed in claim 1, wherein the surroundings data signal transfers a vehicle ahead actual acceleration and/or a vehicle behind actual acceleration and/or a vehicle ahead desired acceleration and/or a vehicle behind desired acceleration and/or a vehicle ahead brake performance parameter and/or vehicle behind braking parameter and/or an upcoming intersection, a traffic light, a tailback, a construction site or a speed limit as surroundings information to the communication system (see para. 59-62 and 76-78 and 84).
As to claim 10, Han teaches the control arrangement as claimed in claim 9, wherein the second interface signal contains the sensor signals of the sensor system of the subject vehicle for wirelessly providing the sensor signals to other vehicles or infrastructure devices in the vehicle surroundings (see para. 59-62 and 76-78 and 84).
As to claim 11, Han teaches the control arrangement as claimed in claim 1, wherein the assistance control device comprises a platooning control device for coordinating the subject vehicle within a platoon of several vehicles, wherein the 
As to claim 13, Han teaches the method as claimed in claim 12, wherein the requirement for the first desired distance is overwritten if a second desired distance dependent on the surroundings information is specified to the distance regulation system (step of claim 13 is contingent limitation, see MPEP 2111.04, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).
As to claim 15, Han teaches the method according to claim 12, wherein the second subject vehicle desired acceleration determined depending on the surroundings information is plausibility checked using sensor signals output by the sensor system of the distance regulation system (see para. 67-69).
As to claim 16, Han teaches the method according to claim 12, wherein the distance regulation system can specify a positive and a negative subject vehicle desired acceleration (see para. 12, 59-62 and 76-78 and 84).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Samsioe et al., U.S. Patent Application Publication No. 2010/0280729 (referred to hereafter as Samsioe).
As to claim 18, Han teaches the second desired distance between the subject vehicle and the vehicle ahead and the second subject vehicle desired acceleration are determined by the assistance control device depending on subject vehicle information (see para. 46). Han does not explicitly teach that the subject vehicle information comprises a subject vehicle actual acceleration and/or the first subject vehicle desired acceleration and/or the second subject vehicle desired acceleration and/or a subject vehicle brake performance parameter. However, Samsioe teaches a system and method for determining a separation distance between vehicles wherein the distance is determined based on weather conditions “surrounding conditions” and braking performance of the vehicle (see para. 11 and 14). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to use the brake performance parameter to calculate the separation distance in Han as taught by Samsioe. Motivation to do so comes from the teachings of Simsioe that doing so would reduce the risk of thermal fatigue of foundation brakes.
4.	Applicant’s arguments have been fully considered but are not persuasive. Applicant argues in substance that Han does not teach A) wherein the second desired distance between the subject vehicle and the vehicle ahead and the second subject vehicle desired acceleration are determined by the assistance control device depending on subject vehicle information; B) wirelessly providing the subject vehicle information to other vehicles or infrastructure devices in the vehicle surroundings; C) the surroundings information is transmitted by wireless data communication to the subject vehicle and/or subject vehicle information is output by wireless data communication to other vehicles or infrastructure devices in the vehicle surroundings.
In response to A) Han states in para. 46:
“the adaptive cruise control system changes a V2V distance constant and calculates a target acceleration based on the road surface information received from the preceding vehicle through the V2V communication, and a relative speed and a relative distance input from a distance sensing means such as a scanner to control the V2V distance for securing a safety distance.”.
Han teaches that the second distance is calculated based in part on the relative speed between the own vehicle and the preceding vehicle. Relative speed is the difference between the speed of the own vehicle and the preceding vehicle. This means that the second distance is based on the speed of the subject vehicle. Examiner interprets the speed of the subject vehicle to be the claimed “subject vehicle information”. Since the claim language does not define “subject vehicle information”, Han teaches the limitations as claimed.

The limitation does not necessitate that the second interface signal is wirelessly transmitted to other vehicles in the vehicle surroundings. The term “for wirelessly providing” makes the limitation a contingent limitation and therefore step of wirelessly providing need not be performed in order for the step to be performed (see MPEP 2111.04). Therefore, since the claim does not explicitly state that the vehicle wirelessly transmits the interface signal to the surrounding vehicles, Han teaches the limitations as claimed.
In response to C) Han states in para. 36:
“an adaptive cruise control method for a vehicle using V2V communication including: (a) receiving a relative distance and a relative speed between a recognized preceding vehicle and an own vehicle; (b) receiving road surface information from the recognized preceding vehicle; (c) comparing the received road surface information with road surface information received at a previous time and changing a V2V distance constant when the road surface information is changed in accordance with a result of the comparison”
Para. 51:
“The communication unit 100 receives road surface information including the road surface friction coefficient from another vehicle (for example, a preceding vehicle) that comes close within the communication coverage through the V2V communication”.
.
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663